Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group 1, claims 1-2 and 9 without traverse in the reply filed on 07/28/2022 is acknowledged. Thus, amended claims 1-4 and 7-15 are pending in this application; elected Group 1, claims 1-2 and 9 is now under consideration for examination and claims 3-4, 7-8 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application claims the priority date of China application 202010047978.9 filed on 01/16/2020; however, no English translation of said foreign priority application has been provided. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of the instant application filed on 07/21/2020.
Claim Rejections: 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Skuratowicz et al., (US 10,526,627 B2). 
 Claim 1 as interpreted are directed to a method of preparation of a modified starch … comprising any -amylase (BA), any branching enzyme (BE) and any pullulanase (PUL), wherein said enzyme treatment is performed in a sequential manner.  
Skuratowicz et al., (US 10,526,627 B2) disclose a method of making modified starch … comprising -amylase (BA), branching enzyme (BE) and pullulanase (PUL), wherein said enzyme treatment is performed in a sequential manner. Applicants’ are directed to the following sections for experimental details in Skuratowicz et al., (US 10,526,627 B2): Abstract; said reference method includes an enzyme inactivation and sequential enzyme addition following inactivation, see col. 3, lines 4-25; “kill step”, col. 8, lines 36-50; and entire document. Therefore, the disclosure of Skuratowicz et al., (US 10,526,627 B2) is deemed to anticipate the instant claim 1 as written/interpreted.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skuratowicz et al., (US 10,526,627 B2) as applied to claim 1 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and further in view of Li et al., (Int. J. Biol. Mcacromol., 2020, Vol. 144: 500-508; published online 12/16/2019) and Guo et al., (Int. J. Biol. Mcacromol., 2019, Vol. 130: 499-507). 
	The disclosure of Skuratowicz et al., (US 10,526,627 B2) as applied to claim 1 is described in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Skuratowicz et al., is silent regarding in said method … a concentration of the -amylase is 1,000-1,500 U/g … a concentration of the pullulanase is 10-20 U/g (as in claim 2); and in said method comprising adjusting the gelatinized starch suspension to a pH of 5.0-5.5 at 45-55°C, in order to obtain a starch paste, and then modifying the starch paste with the -amylase… branching enzyme (BE) at a temperature of 50-55°C and adjusting pH to 6.0-6.5; …pullulanase at a temperature of 50-60°C and adjusting the resulting enzymatic hydrolysate to a pH of 5.0-5.5 (as in claim 9). 
Regarding claims 2 and 9, the disclosure of Li et al., (Li et al., Int. J. Biol. Mcacromol., 2020, Vol. 144: 500-508; published online 12/16/2019) teaches a method for preparing modified starch utilizing enzymes -amylase obtained from barley and a pullulanase obtained from Pullulanibacillus konaensis (see Abstract; Materials and Methods, 2.2 Modification of rice starch col. 2, page 501; and entire document); said reference teaches in said method use of amylase at a concentration of 1300 U/g at 550C and at a pH of 5.0; and  the use of pullulanase at a concentration of 20 U/g at 600C and at a pH of 5.0 and yielding modified starch with desirable biochemical properties such as dense and short chain ratio and with desired degree of polymerization (see Abstract; Table 1, page 505; Conclusions, page 507; and entire document). 
Regarding claims 2 and 9 analogous art Guo et al., (Int. J. Biol. Mcacromol., 2019, Vol. 130: 499-507), also provide teaching, suggestion and motivation for the use of branching enzyme(BE at a concentration of 308 U/g at 500C and at pH 6.4; see Fig. 1 and Materials and methods, col. 1, 2.2, Enzymatic treatment of starch granules, page 500 for preparing modified starch, adjusting the hydrolysate pH to 5.0 and precipitation of reactants with ethanol/alcohol; said branching enzyme(BE treatment of starch resulted in modified starch with desirable biochemical properties such as solubility and with desired degree of polymerization. Applicants are also directed to the following sections in Guo et al., (Int. J. Biol. Mcacromol., 2019, Vol. 130: 499-507): Abstract; Fig. 2, page 501; Fig. 3, page 502; Table 1, page 504; and entire document.
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Skuratowicz et al., said teaching provides teaching, suggestion and motivation for a method of making modified starch … comprising -amylase (BA), branching enzyme (BE) and pullulanase (PUL), wherein said enzyme treatment is performed in a sequential manner and based on the teachings of Li et al., and Guo et al., a skilled artisan would be motivated to employ optimal concentration of enzymes, pH and temperature and reaction modification conditions, as Li et al., and Guo et al., provides clear evidence that the conditions suggested in the references of Li et al., and Guo et al., promotes the formation of modified starch with the desired biochemical properties (for details see the body of rejection above) and said combined references Skuratowicz et al., Li et al., and Guo et al., provides structural and functional elements of the instant invention; regarding optimization of enzyme hydrolysis conditions for the production of modified starch and for the instant claimed method (Teaching, Suggestion and Motivation). 
Regarding specific concentration of enzymes, pH, temperature and time of incubation are also provided/suggested in the above combination of references, and examiner also takes the position the following position; involves optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 1-2 and 9 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references). Furthermore, at the time of the instant invention was made it was routine in the art to employ enzyme cocktail as claimed in the instant method for the production of modified starch.
Given this extensive teaching in prior art (Skuratowicz et al., Li et al., and Guo et al.,) i.e., a method of preparation of a modified starch … comprising any -amylase (BA), any branching enzyme (BE) and any pullulanase (PUL), wherein said enzyme treatment is performed in a sequential manner…, as taught by the instant invention and as claimed in claims 1-2 and 9 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-2 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skuratowicz et al., (US 10,526,627 B2) as applied to claim 1 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and further in view of Li et al., (Li et al., Int. J. Biol. Mcacromol., 2020, Vol. 144: 500-508; published online 12/16/2019) and Guo et al., (Int. J. Biol. Mcacromol., 2019, Vol. 130: 499-507).

Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652